Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/20/2022 is acknowledged.  Accordingly claims 6-11 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 2, there is no antecedent basis for more than one screw as would be required for the limitation of “per screw”.  In claim 5, the “dark ring” is not properly descriptive because it is not seen where there is a “ring” but instead it appears to be only a dark layer as it does not form a ring in the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Harney (US 2008,0005664).  Harney discloses a fastening structure comprising a wood component (32), a to-be-fastened component (12, 14) and, a screw (36, 56, 66) including a head (38) and a threaded shaft (38).  The screw is disclosed to have a nominal diameter of between 1/16 - 1/2 inches (1.587- 12.7mm) which is inclusive of the claimed range and, a length of 1/2 - 5.0 inches (12.7 - 127mm) which would include at least some intermediate portion of the thread between 1 mm to 15 mm from a contact surface of the wood component and the to-be-fastened component.  Applying a diameter difference between the range of the head diameter minus the range of the shank diameter would yield an area of the underside of the head (A=π(head diameter2 – shank diameter2)) which would include a contact surface area of less than 100mm2.  The corrugations and the fastener holes in the siding read as projections.  
Harney is not specific with regard to the wood component other than is being a wall sheathing.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use a plywood sheathing since such is well known in the art for economically providing adequate strength.  A specific gravity of plywood sheathing is 0.57 which is within the claimed range (in fact nearly all wood is within the claimed range).  Between the laminates of plywood would be dark rings.
Harvey is also not specific as to the distance between a to-be-pressed surface by the fastener and the contact surface to be less than 2mm but, does disclose the to-be-fastened component to be siding.  According to the American Society of Testing and Materials siding required to have a thickness of at least .035 inches (.9mm) which is within the claimed range.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have the thickness of the to-be-fastened component to be within the claimed range depending the design consideration for the siding.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bould (US 3,967,083) and Ernst (US 4,543,763) are cited as examples of projections.  Booth (US 2,377,397) is cited to teach a screw at varying depths.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677